NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 15-1100
                                     ______________

                              FRANCIS J. GUGLIELMELLI
                                              Appellant

                                             v.

           STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

                                     ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              (D.C. No. 2-13-cv-05764)
                     District Judge: Hon. Mitchell S. Goldberg
                                  ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    October 5, 2015
                                   ______________

            Before: SHWARTZ, KRAUSE and GREENBERG, Circuit Judges.

                                 (Filed: October 6, 2015)

                                     ______________

                                        OPINION*
                                     ______________


       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
SHWARTZ, Circuit Judge.

      Francis J. Guglielmelli appeals the District Court’s order granting State Farm

Insurance Company’s (“State Farm”) motion for summary judgment and denying his

cross-motion for summary judgment. We will affirm.

                                            I1

      On March 11, 2006, Achmad Jayadi applied online for a car insurance policy (“the

policy”) with State Farm on behalf of himself and Guglielmelli, with whom he lived and

shared a same-sex relationship. The policy covered a 2000 Dodge Neon first owned by

Jayadi and then transferred to Guglielmelli, and a 2004 Suzuki jointly owned by Jayadi

and Guglielmelli and which was later substituted with a 2007 Jeep Liberty that

Guglielmelli owned. Jayadi requested bodily injury liability limits of

$100,000/$300,0002 and reduced uninsured and underinsured motorist limits of

$15,000/$30,000 on each car.3 The decision to reduce the limits for uninsured and

underinsured motorist coverage resulted in lower premiums for Guglielmelli and Jayadi.

Jayadi signed and returned to State Farm forms acknowledging his coverage selections,

including his election of uninsured and underinsured motorist limits of $15,000/$30,000,

      1
         These facts are primarily taken from the parties’ joint stipulation of facts.
      2
         This denotes $100,000 of coverage per person and $300,000 of coverage per
accident.
       3
         Under Pennsylvania law, insurers are required to make available uninsured and
underinsured motorist coverage with limits up to those provided under the policy for
bodily injury coverage, but the customer may reduce the amounts or waive this coverage.
75 Pa. Cons. Stat. Ann. § 1731.
                                            2
as well as rejecting stacking of the uninsured and underinsured coverage limits, which,

when retained, allows customers to draw on the coverage for additional vehicles insured

under their policy. Guglielmelli did not sign either form. State Farm issued the

requested policy to Guglielmelli and Jayadi, listing Guglielmelli as the first named

insured and Jayadi as the second named insured.

       The policy was renewed nine times, and on each occasion State Farm sent notices

to Guglielmelli and Jayadi informing them of their policy limits, including the

$15,000/$30,000 underinsured motorist coverage. State Farm also sent Guglielmelli and

Jayadi three amended declarations pages that also stated the underinsured motorist limits.

Neither Jayadi nor Guglielmelli ever requested to increase the underinsured motorist

limits of the policy.

       Guglielmelli separately applied for commercial vehicle insurance from State Farm

for a 2000 GMC Safari for his laundry delivery business. He selected bodily injury

liability limits of $100,000/$300,000 and non-stacked uninsured and underinsured

motorist limits of $100,000/$300,000. State Farm issued the policy to Guglielmelli and

Jayadi with Guglielmelli listed as the first named insured.

       While driving his Jeep Liberty, Guglielmelli was involved in an accident caused

by the negligence of another driver, whose auto insurance policy provided bodily injury

liability limits of $15,000/$30,000. With State Farm’s consent, Guglielmelli settled his

claim against the driver for the $15,000 available under her policy. Guglielmelli then

                                             3
filed a claim with State Farm for the underinsured motorist benefits available under his

State Farm policies. State Farm agreed to provide stacked coverage and paid him

$30,000, which it claims is the maximum to which he is entitled.4

       Guglielmelli filed an action in the District Court seeking to recover additional

underinsured motorist benefits from State Farm, arguing that he was entitled to $200,000

in stacked coverage under the policy on the Neon and the Jeep Liberty, plus an additional

$100,000 from the commercial policy on the GMC. State Farm and Guglielmelli filed

cross-motions for summary judgment. The District Court concluded that Guglielmelli

was bound by Jayadi’s written election of reduced underinsured motorist benefit limits,

limiting him to a maximum of $30,000, and was not entitled to additional benefits from

the commercial policy.5 As a result, the District Court granted State Farm’s motion and

denied Guglielmelli’s cross-motion. Guglielmelli appeals.




       4
         Under Pennsylvania law, stacked limits of uninsured and underinsured motorist
coverage can only be rejected by written agreement of the first named insured on an auto
insurance policy. 75 Pa. Cons. Stat. Ann. § 1738(e). Because Jayadi was not the first
named insured when he signed the rejection of stacked limits of underinsured motorist
coverage, the form was ineffective and thus the rejection was void.
       5
         On appeal, Guglielmelli has abandoned the argument that he is entitled to
coverage under the commercial policy.
                                             4
                                             II6

       Section 1734 of Pennsylvania’s Motor Vehicle Financial Responsibility Law

states that “[a] named insured may request in writing the issuance of coverages under

section 1731 (relating to availability, scope and amount of coverage) in amounts equal to

or less than the limits of liability for bodily injury.” 75 Pa. Cons. Stat. Ann. § 1734.

While waiving such coverage altogether requires the permission of the “first named

insured” to be valid, id. § 1731, reduction of coverage can be requested by any named

insured. Leymeister v. State Farm Mut. Auto. Ins. Co., 100 F. Supp. 2d 269, 272-73

(M.D. Pa. 2000). Once properly elected, this reduction of coverage applies to all the

named insureds on the policy, even if they are added after the election form is executed.

See Nationwide Mut. Ins. Co. v. Buffetta, 230 F.3d 634 (3d Cir. 2000) (woman who took

over sole ownership of car and insurance policy after divorce was bound by reduction in

coverage executed by her ex-husband before their divorce); Hartford Ins. Co. of the

Midwest v. Green, 309 F. Supp. 2d 681, 692-94 (E.D. Pa. 2004), rev’d on other grounds,

124 F. App’x 555 (3d Cir. 2005) (not precedential) (wife subject to the lower uninsured

       6
        The District Court had jurisdiction under 28 U.S.C. § 1332. We have jurisdiction
over the appeal of the order granting State Farm summary judgment under 28 U.S.C. §
1292. We also have jurisdiction over the order denying Guglielmelli’s motion because
the order was coupled with the order granting State Farm summary judgment. See
Gardner v. State Farm Fire & Cas. Co., 544 F.3d 553, 557 n.1 (3d. Cir. 2008). We
review the District Court’s decision on summary judgment de novo. Dee v. Borough of
Dunmore, 549 F.3d 225, 229 (3d Cir. 2008). Summary judgment is appropriate where,
drawing all reasonable inferences in favor of the non-moving party, “there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
                                              5
and underinsured motorist benefits her ex-husband selected before she was a driver or

named insured on the policy); Kimball v. Cigna Ins. Co., 660 A.2d 1386, 1388-89 (Pa.

Super. 1995) (daughter bound by mother’s prior reduction of benefits when the daughter

and a new vehicle were added to the policy).

       It is undisputed that Jayadi was a named insured under the policy in question and

that he signed a form reducing the policy’s underinsured motorist benefits. Guglielmelli

claims that this case “presents a novel issue because of the nature of the relationship

between” Guglielmelli and Jayadi, Appellant Br. at 11, and cites cases suggesting that

they were not members of the same household under Pennsylvania law. The type of

relationship between Guglielmelli and Jayadi is not relevant to the narrow issue before

us, namely whether Guglielmelli is bound by Jayadi’s written request for reduced

underinsured motorist coverage. Guglielmelli offers no basis for his assertion that being

resident relatives or members of the same household is necessary in order to be bound by

the election of another named insured on the same car insurance policy.

       While Guglielmelli argues that the above-cited caselaw exclusively involved

parties who were legally considered family members “at the relevant time,” Appellant’s

Reply Br. at 3, this common fact is insufficient to prove that being a member of the same

household or family is necessary to their holdings. In fact, Nationwide and Hartford

suggest that family or household status is irrelevant. Nationwide held that an election

made by a husband during a marriage was still binding on his ex-wife after divorce, and

                                             6
thereby separation of the households, had occurred. 230 F.3d at 634. In Hartford, the

election of reduced benefits occurred before the couple was married, when the wife “was

not a member of the household,” and was still considered binding on her after their

divorce. 309 F. Supp. 2d at 693.

       Guglielmelli further argues that State Farm was required to solicit a new election

of benefits when his Jeep Liberty was added to the policy and that his decision not to

reduce the underinsured motorist benefits in the commercial insurance policy manifested

his desire not to reduce the benefits available to him under the policy in question here.

Appellant Br. at 16. The onus, however, is on the named insured to request changes to

underinsured motorist benefits, even if a new vehicle or new named insured is added to

the policy. See Kimball, 660 A.2d at 1388-89. Guglielmelli was the first named insured

and received more than a dozen notices of the underinsured motorist limits. He and

Jayadi continued to pay the reduced premiums resulting from their lower coverage level,

and never requested a change in coverage. See id. (citing fact that plaintiff was a named

insured when notice amending policy and listing policy limits was delivered to her

household, that lower premiums were paid without question, and that she “could have

increased coverage under her mother’s policy . . . or secured her own separate policy . . .

[but] took no action on either front”). Thus, the District Court correctly concluded that

Guglielmelli is bound by both Jayadi’s reduction of the underinsured motorist coverage

and his own repeated decisions not to alter it.

                                              7
                                           III

      For the foregoing reasons, we will affirm the District Court’s order granting

summary judgment to State Farm and denying Guglielmelli’s cross-motion for summary

judgment.




                                            8